I have concurred in the Per Curiam opinion prepared by one of the Justices of this Court and I can readily agree with most of what Mr. Justice Ellis has said in the concurring opinion prepared by him, but I do not construe the language in the case of McGregor vs. Burnett, 105 Fla. 447, 141 So. 599, as it is construed by Mr. Justice Ellis. The language used in any opinion must be taken in connection with the facts of the case therein dealt with. In the case of McGregor vs. Burnett we were dealing with alleged conduct being indulged in by a Tax Collector prior to the election, the words "prior to the election" being conceived to mean prior to the commencing of balloting or voting on election day, and, therefore, the language: "That, in cases where fraud or other palpable violation of the registration or election laws is charged prior to an election, any elector is entitled to his relief by injunction or such other appropriate remedy as is available to him under the law," as used in the case of McGregor vs. Burnett, supra, is to be construed to apply to conduct indulged in prior to the day of election.
In holding as we did in the McGregor case, the Court was conscious of recognizing equity jurisdiction as extending possibly to a limited extent into a field where it has been by the great weight of authority heretofore held not to exist. See cases cited in the two other opinions filed in this cause.
In addition to the good and sufficient reasons which have been stated in both the other opinions, it appears to me *Page 839 
that the court of chancery was without jurisdiction in the case at bar because the purpose of the suit was to require the sheriff to perform the duties of the sheriff's office in connection with the election in the manner prescribed by statute and not otherwise and to require the officers of the election in various precincts to perform the duties of their respective offices in the manner prescribed by statute and not otherwise. It must be recognized that if the complainants were entitled to the relief which they sought as to the conduct of these officials, in the holding of an election, a full, complete and adequate method is provided by law by way of mandamus to compel each and every of them to perform their respective duties in the manner provided by law and not otherwise.
It follows that if equity was without jurisdiction because of the full, adequate and complete remedy at law to require the several officials to perform their respective duties as required by law and not otherwise, then in the absence of statutes there remained no basis upon which the court of chancery could ground its authority to appoint elisors to serve writs or orders which the court was without jurisdiction to issue, nor to appoint watchers to observe the conduct of the respective officials for the purpose of reporting any acts which might occur in violation of such orders. I am unable to conceive that public officers may by conspiring with one another to fail and refuse to perform their respective official duties or to perform their official duties in a manner contrary to that provided and directed by law, place themselves beyond the reach of the writ of mandamus and by such conspiracy confer upon the court of chancery jurisdiction which it admittedly would not have except because of the element of conspiracy.
It appears to me that the principles of law above stated are so elementary and universally recognized as to require the citation of no authorities in support thereof beyond *Page 840 
those which have been cited in the two other opinions filed in this cause.
WHITFIELD AND DAVIS, J.J., concur.